IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43362

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 437
                                                )
       Plaintiff-Respondent,                    )   Filed: March 17, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRITTNEY MARIE MENDEL aka                       )   THIS IS AN UNPUBLISHED
BENEDICT,                                       )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Brittney Marie Mendel was found guilty by a jury of battery on a law enforcement
officer, felony, Idaho Code §§ 18-915(3), -903(a). The district court imposed a unified five-year
sentence, with two years determinate, suspended the sentence, and placed Mendel on probation
for five years. Mendel appeals, contending the district court abused its discretion in refusing to
grant a withheld judgment.
       After a person has been convicted of a crime, a district court may, in its discretion,
withhold judgment. I.C. § 19-2601(3); State v. Trejo, 132 Idaho 872, 880, 979 P.2d 1230, 1238
(Ct. App. 1999). The refusal to grant a withheld judgment will not be deemed an abuse of
discretion if the trial court has sufficient information to determine that a withheld judgment

                                                1
would be inappropriate. State v. Edghill, 134 Idaho 218, 219, 999 P.2d 255, 256 (Ct. App. 2000)
(quoting State v. Geier, 209 Idaho 963, 965, 712 P.2d 664, 666 (Ct. App. 1985)). Factors that
bear on the imposition of sentence also apply in review of the discretionary decision to withhold
judgment. Geier, 209 Idaho at 965, 712 P.2d at 666. Denial of a withheld judgment may be
justified merely by the nature of the crime. Trejo, 132 Idaho at 880, 979 P.2d at 1238 (deliberate
shooting showed withheld judgment to have been properly denied). Prior to sentencing, the
district court reviewed the trial audio tapes and the presentence investigation. Based on the
record, the district court’s denial of Mendel’s request for a withheld judgment was not an abuse
of discretion.
       Therefore, Mendel’s judgment of conviction and sentence are affirmed.




                                                2